DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 22-41 are pending.
Claims 1-21 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,044,521 in a one to  one . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader variants of the claims 1-21 recited in the ‘521’ patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27-35, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, USPG_Pub. 2006/0026628, in view of Touboul, USPG_Pub. 2010/0154007.

	Regarding claims 22, 32, Wan discloses a system for combining digital video content, comprising: a data processing system comprising one or more processors coupled to memory (fig. 1, 10; fig. 22, 500; Para. 135-137), the data processing system configured to: 
receive, from a publisher device, a digital video content item comprising a plurality of frames (Para. 11 (video stream received has plurality of frames)); 
identify a first static portion in a consecutive subset of a consecutive plurality of frames in the digital video content (Para. 11, 18, 57, 59), the consecutive subset of the consecutive plurality of frames having a first duration (Para. 57, 59 (the segments are in succession so they are consecutive-the segments also have a duration); 

Wan does not explicitly disclose provide, to a client device, the digital video content item with the instructions, the digital video content item, when displayed by the client device, causes the client device to execute the instructions and transmit the request for content; receive the request for content from the client device; select a content item responsive to the request for content received from the client device; and transmit, to the client device, the content item, receipt of the content item causing the client device to render the content item.  
Touboul discloses provide, to a client device, the digital video content item with the instructions, the digital video content item, when displayed by the client device (Abstract;; Par. 15 ), causes the client device to execute the instructions and transmit the request for content (Para. 34); receive the request for content from the client device (Para. 15-19, 34); select a content item responsive to the request for content received from the client device (Para. 34); and transmit, to the client device, the content item, receipt of the content item causing the client device to render the content item (Para. 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wan to include 

Regarding claims 23, 33 Wan in view of Touboul discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: analyze the plurality of frames to identify a second static portion in the consecutive subset of the consecutive plurality of frames (Para. 11, 18, 57); identify a first parameter associated with the first static portion and a second parameter associated with the second static portion (Para. 57 (a second region is identified when the first is not suitable)); and select, based on a comparison of the first parameter and the second parameter, the first static portion for tagging (Para. 57, 59 (selection for insertion is based on parameters exceeding a threshold)).






Regarding claims 25, 35 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: analyze the plurality of frames to identify a second static portion in the consecutive subset of the consecutive plurality of frames (Para. 11, 18, 57); identify a second duration of the second static portion; and select the first static portion for tagging based on the first duration exceeding the second duration (Para. 57, 113).

Regarding claims 27, 37 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to identify the first static portion based on pixel variation across consecutive frames in the plurality of frames (Para. 114).  

Regarding claims 28, 38 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: -7- 4824-9362-3786.1Atty. Dkt. 098981-6536 (GP-202518-00-US-CON-01) receive an indication of a background color from the publisher device to control identification of the first static portion (Para. 113-114); and identify, using the indication 

	Regarding claims 29, 39 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: identify one or more characteristics associated with the first static portion, the one or more characteristics comprising at least one of text, font, face, object type, or color (Para. 60, 84); and select the content item based on the one or more characteristics associated with the first static portion (Para. 84, 92).  

	Regarding claims 30, 40 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: identify an amount of the digital video content item that is preloaded into memory of the client device (Para. 53); and set a temporal offset for the digital video content item based at least in part on the amount to cause the client device to transmit the request for content prior to the amount being preloaded into the memory of the client device (Para. 53-55 (buffer level remains in the balance to allow insertion into the frames while in the buffer)).  

	Regarding claims 31, 41 Wan discloses all in claims 22, 32.  In addition Wan discloses the system, wherein the data processing system is further configured to: merge the content item at the first static portion of the consecutive subset of the consecutive plurality of frames of the digital video content item (Para. 11, 18); and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423